Sweeney, J.,
dissenting. Since I believe that the court of appeals below impermissibly re-weighed the evidence presented to the trial court and merely substituted its judgment for that of the trier-of-fact, I must dissent from the majority opinion herein.
Given the language of the majority’s second syllabus paragraph, one would assume that the instant collective bargaining agreement conflicts with R.C. 3319.17. The majority trumpets its holding by proclaiming that where a conflict exists in situations of this type the collective bargaining agreement prevails. However, a clear reading of both the statute and the agreement reveals no conflict whatsoever. Moreover, the agreement itself fails to define all its terms, including what precisely constitutes a “decrease in the number of students enrolled” that would permit a reduction-in-force in the school district. The majority intimates that the agreement defines such phrase. However, the definition embraced by the majority is simply the interpretation advanced by appellee school board and its supporting amicus curiae; it is nowhere to be found in the four corners of the collective bargaining agreement.
When using terms of art in the collective bargaining context, courts should not ignore peculiar statutory language that is used in certain collective bargaining agreements. If the reduction-in-force herein was truly based upon a “decrease in the number of students enrolled,” then one wonders why the school board waited so long to implement the reduction-in-force, especially in light of the findings of the trial court that enrollment in the school district had increased in 1988.
*200Given the fact that Article XII of the collective bargaining agreement readily appears to have been patterned after R.C. 3319.17, I believe that the trial court correctly referred to such statute in construing the terms of the agreement. As Justice Herbert Brown noted in the majority opinion of Whitley v. Canton City School Dist. Bd. of Edn. (1988), 38 Ohio St.3d 300, 301-302, 528 N.E.2d 167, 169:
“Absent contractual language to the contrary it may be assumed that, when a word or phrase from a statute is utilized in a teaching contract, the parties are presumed to intend the meaning given to such words or phrases by the statute. Jacot v. Secrest (1950), 153 Ohio St. 553, 42 O.O. 31, 93 N.E.2d 1; Banks v. DeWitt (1884), 42 Ohio St. 263, 274; Stow Teachers Assn. v. Stow Bd. of Edn. (1981), 2 Ohio App.3d 82, 2 OBR 91, 440 N.E.2d 827.”
The majority rationalizes its holding by stating: “Nowhere in the parties’ agreement is there language which provides that teachers may not be discharged or laid off unless there is a continuing decline.” However, such rationalization does nothing more than parrot the interpretation urged by appellee and its supporting amicus curiae. The mere fact that the majority must make such a declaration exemplifies the inherent ambiguity within the collective bargaining agreement and its susceptibility to differing interpretations. If the collective bargaining agreement was intended to permit layoffs for “mere” decreases in school enrollment as the majority preaches, then where is the word “mere” to be found in this particular agreement, and how can the majority blithely ignore the statutory source upon which the disputed language is based? Once again, the question remains that if the reduction-in-force was so badly needed by the school board, why did it wait until enrollment actually increased in 1988 when it implemented the instant reduction-in-force?
Contrary to the majority’s intimations, the collective bargaining agreement in issue was not developed in a vacuum and should not be interpreted as such. A clear reading of the agreement makes it obvious that it was patterned after the language contained in R.C. 3319.17. Under these circumstances, this court’s decision in Phillips v. South Range Local School Dist. Bd. of Edn. (1989), 45 Ohio St.3d 66, 543 N.E.2d 492, is directly on point with respect to the cause sub judice. Instead, the majority casts Phillips aside in an apparent attempt to justify a pre-determined result.
Given the majority’s linguistic gymnastics and its utter disregard of prior binding precedent issued by this court in reduction-in-force cases, teachers’ associations would be well advised to keep today’s majority opinion in mind when negotiating future collective bargaining agreements in order to ensure enforcement of the letter, spirit and purpose of the Ohio Teacher Tenure Act. *201Unwittingly, or perhaps not, the majority has needlessly added a certain measure of mistrust in the so-called “equal footing” process of collective bargaining between teachers and school boards.
Since the appellee school board failed to adhere to the terms of the collective bargaining agreement in light of both R.C. 3319.17 and Phillips, supra, I would reverse the decision of the court of appeals below and reinstate the sound judgment of the trial court.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.